DETAILED ACTION
Status of Claims
The amendment filed 08/19/2022 has been entered. Claims 1, 2, 4, and 6-12 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1, 2, 4, and 6-12 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, all previous prior art rejections have been withdrawn. See Reasons for Allowance.

Allowable Subject Matter
Claims 1, 2, 4, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art being Shi et al. (WO 2017/084109) and Zhou et al. (CN 10400362).
Shi teaches a nonaqueous electrolyte of lithium ion battery comprising:
a nonaqueous electrolyte;
a lithium salt;
0.5% of trimethylsilyl methanesulfonate (Example 1); and
1% of 1,4-butane sultone (Example 13).
Trimethylsilyl methanesulfonate reading on chemical formula 3 and chemical formula 4.

    PNG
    media_image1.png
    181
    399
    media_image1.png
    Greyscale

The difference is that Shi teaches 1,4-butane sultone versus claimed 2,4-butane sultone. It is unknown if such a structural difference would result in a significantly different results in the claimed electrolyte for a lithium secondary battery.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
			 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Similarly, Zhou teaches ethylene sulfite versus claimed ethylene sulfate. It is unknown if such a structural difference would result in a significantly different results in the claimed electrolyte for a lithium secondary battery.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723